United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-2286
                                 ___________

In re: Orthopedic Bone Screw Litigation*
____________________                    *
                                        *
Karen R. Callahan; Gerald F. Wehler; *
Marjorie Wehler; Viola Wells;           *
                                        *
             Plaintiffs-Appellants,     *
                                        *
       v.                               *
                                        *
Sofamor, S.N.C.; Danek Medical, Inc.; *
Sofamor-Danek; Sofamor, Inc.;           *
                                        *
             Defendants-Appellees.      *
____________________                    *
                                        *
John C. Frank; Gail R. Frank; Dana W. *
Frank; JoAnn C. Frank; Kurt R.          *
Meintsma;                               *
                                        *
             Plaintiffs-Appellants,     *   Appeal from the United States
                                        *   District Court for the District
       v.                               *   of Minnesota.
                                        *
Sofamor, S.N.C.; Danek Medical, Inc.; *          [UNPUBLISHED]
Sofamor-Danek; Soramor, Inc.;           *
                                        *
             Defendants-Appellees.      *
____________________                    *
                                        *
Linda Sue Gipson; *
                                      *
             Plaintiff-Appellant,     *
                                      *
      v.                              *
                                      *
Sofamor, S.N.C.; Danek Medical, Inc.; *
Sofamor-Danek; Sofamor, Inc.;         *
                                      *
             Defendants-Appellees.    *
____________________                  *
                                      *
Carolyn M. Hendley; Theron Hendley; *
                                      *
             Plaintiffs-Appellants,   *
                                      *
      v.                              *
                                      *
Sofamor, S.N.C.; Danek Medical, Inc.; *
Sofamor-Danek; Sofamor, Inc.;         *
                                      *
             Defendants-Appellees.    *
____________________                  *
                                      *
Everett E. Hendrickson;               *
                                      *
             Plaintiff-Appellant,     *
                                      *
      v.                              *
                                      *
Sofamor, S.N.C.; Danek Medical, Inc.; *
Sofamor-Danek; Sofamor, Inc.;         *
                                      *
             Defendants-Appellees.    *
____________________                  *
                                      *
Valerie E. Lennon;                    *
                                      *

                                     -2-
            Plaintiff-Appellant,         *
                                         *
     v.                                  *
Danek Medical, Inc.; Sofamor-Danek       *
Group, Inc.;                             *
                                         *
             Defendants-Appellees,       *
                                         *
Warsaw Orthopedic, Inc.;                 *
                                         *
             Defendant,                  *
                                         *
Sofamor, S.N.C.; Sofamor, Inc.;          *
                                         *
             Defendants-Appellees.       *
____________________                     *
                                         *
Mae V. Martin; Calvin Martin;            *
                                         *
             Plaintiffs-Appellants,      *
                                         *
     v.                                  *
                                         *
Sofamor, S.N.C.; Danek Medical, Inc.; *
Sofamor-Danek; Sofamor, Inc.,            *
                                         *
             Defendants-Appellees.       *
                                    ___________

                            Submitted: May 11, 2000

                                   Filed: May 18, 2000
                                    ___________




                                        -3-
Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and HENDREN,* District
      Judge.
                             ___________

PER CURIAM.

       The individual appellants appeal the district court's adverse grant of summary
judgment in this diversity-based products liability action. We review a grant of
summary judgment under a well-established standard. Because this is a diversity
action, we review de novo questions of state law. Having considered the record and
the parties' briefs, we are satisfied the district court correctly applied the controlling
state law and the record supports the district court's ruling. We also conclude a
comprehensive opinion in this diversity case would lack precedential value. We thus
affirm on the basis of the district court's ruling without further discussion. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, sitting by designation.

                                           -4-